EXHIBIT 99.1 The Bezeq Era Investors Presentation, July 2011 1 Forward-Looking Statement This presentation contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are statements that are not historical facts and may include financial projections and estimates and their underlying assumptions, statements regarding plans, objectives and expectations with respect to future operations, products and services, and statements regarding future performance. These statements are only predictions based on our current expectations and projections about future events. There are important factors that could cause our actual results, level of activity, performance or achievements to differ materially from the results, level of activity, performance or achievements expressed or implied by the forward-looking statements. Those factors include the factors indicated in our filings with the Securities and Exchange Commission (SEC). For more details, refer to our SEC filings and the amendments thereto, including our Annual Report on Form 20-F and Current Reports on Form 6-K. We undertake no obligation to update forward-looking statements to reflect subsequent occurring events or circumstances, or to changes in our expectations, except as may be required by law. IGLD’s Key Parameters 2 Internet Gold is a telecommunications-oriented holding company which is a subsidiary of Eurocom Communications Ltd. Internet Gold’s primary holding is its approximately 78.11% interest in B Communications Ltd. (TASE and Nasdaq: BCOM), which in turn holds the controlling interest (approximately 31.22%) in Bezeq, The Israel Telecommunication Corp., Israel’s largest telecommunications provider (TASE: BZEQ). From April 14, 2010 through May 31, 2011, BCOM repaid more than NIS 1.5 billion of bank debt that was incurred to fund its April 2010 acquisition of the controlling interest in Bezeq, including ~ NIS 1.3 billion are nominal principal installments. IGLD’s unconsolidated net debt: NIS657 million Estimated value of base asset: NIS2.1 billion Unconsolidated LTV: 36% 1 As of March 31, 2011 2 IGLD’s base asset defined as the market cap of its 78.1%ownership interestinBCOM’s outstanding shares as of July 20, 2011 3 Based on Midroog report from July 17, 2011 1 1 2 3 3 4 •Founded in 1979 •One of Israel’s largest holding companies with a strong presence in Israel and a growing international presence •Owned by Shaul Elovitch, Chairman of the Board of Directors and CEO (80% ownership) and Yossef Elovitch, Director (20%ownership) •Solid financial base and strategic partnerships ensure the strong backing necessary to accelerate growth •Diversified portfolio with investments in telecommunications, media, real estate, consumer electronics and financial services YES - D.B.S. Satellite Services (1998) Ltd. Walla Shops Space Communications Ltd. Satcom Sys Ltd. Satlink Communications Ltd. Traded on TASE « « Traded on NASDAQ Internet Gold Golden Lines Ltd. Bezeq B Communications Pelephone Bezeq International Bezeq On-Line Telecom Services Media Satellite Services Telecom Consumer Electronic Products Eurocom Cellular Communications (Nokia) Eurocom Digital Communications (Panasonic) D.M. Engineering Ltd. Eurocom Communications « Walla « « Eurocom Real Estate Ltd. E.G.R.E. Ltd. Real Estate « Enlight energy Ltd. Eurocom Capital Finance Ltd. Eurocom Capital Underwriting Ltd. Pilat Media Global Plc. Investments & Finance Pointer Telocation « EITAG . Ltd. Eurocom Group Overview 4 Eurocom: Israel’s Largest CommunicationsFootprint Proven capabilities in: •Strategy creation & strategic planning •Marketing & brand development •Operational & financial management •Management of mergers & acquisitions •Creation of partnerships •Capital raising: 9 major transactions •2 IPOs - IGLD and SMLC (renamed-BCOM) •7 bond issues over 30 years of operational & marketing experience Doron Turgeman
